Citation Nr: 1031376	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a hernia disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected right and 
left knee patella chondromalacia.

3.  Entitlement to service connection for joint pain disorder.

4.  Entitlement to an increased disability rating for left knee 
patella chrondromalacia (left knee disorder), currently evaluated 
at 10 percent.  

5.  Entitlement to an increased disability rating for right knee 
patella chrondromalacia (right knee disorder), currently 
evaluated at 10 percent.  

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to May 
1987.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2004 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The Board has recharacterized the Veteran's service connection 
claim for a joint and leg pain disorder to comply with 38 C.F.R. 
§ 4.14, as reflected on the title page.

The Board notes that the Veteran's August 2006 and 
November 2006 statements and his submission of VA 
treatment records related to the treatment of a lower back 
disorder reasonably raise an informal claim for service 
connection for a back disorder, to include as secondary to 
right and left knee disorders.  This claim has not been 
addressed by the agency of original jurisdiction.  The 
Veteran's claim that he is entitled to service connection 
for a back disorder, to include as secondary to right and 
left knee disorders, is not inextricably intertwined with 
the claims presently under review, and the Board has no 
jurisdiction to consider the claim in the first instance.  
Accordingly, the Board refers this matter to the RO for 
proper development and adjudication.



FINDINGS OF FACT

1.  No competent evidence of record links the Veteran's current 
hernia disorder to military service, or to any service connected 
disorder.

2.  The preponderance of the medical evidence shows that the 
Veteran does not have an acquired psychiatric disorder.  

3.  No medical evidence of record diagnoses an underlying medical 
condition related to any joint pain, to include any disorder of 
the shins, hips or feet.  

4.  Prior to January 14, 2008, right knee or left knee flexion 
was not limited to 45 degrees.

5.  On and after January 14, 2008, the greatest level of right 
and left knee flexion was to 30 degrees.

6.  At no time have right or left knee disorders resulted in 
extension limited to 5 degrees or more, or any instability.  

7.  The preponderance of the evidence demonstrates that the 
Veteran is not unemployable due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A hernia disorder was not incurred in or aggravated by 
military service, nor was it proximately due to or aggravated by 
a service connected disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).

2.  An acquired psychiatric disorder was not incurred in, or 
aggravated by, service nor was it proximately due to or 
aggravated by a service connected disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

3.  A joint pain disorder, to include bilateral shins, hips and 
feet, was not incurred in or aggravated by a service connected 
disorder or military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2009).

4.  Prior to January 14, 2008, the criteria for compensable 
ratings for right and left knee disorders are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261, 5267 (2009).

5.  On and after January 14, 2008, the criteria for respective 20 
percent ratings, but no more, for right knee and left knee 
disorders, based on limitation of flexion are met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1-4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5260 (2009).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify 

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice 
requirement with respect to the Veteran's present service 
connection claims was accomplished in April 2004 and June 2004 
letters to the Veteran, which were provided prior to the 
adjudication of his respective claims.  

With respect to the Veteran's increased rating claims, letters 
dated in April 2004, June 2004 and July 2008 from the RO provided 
the Veteran with an explanation of the type of evidence necessary 
to establish an increased rating, what evidence was to be 
provided by him, and what evidence the VA would attempt to obtain 
on his behalf.  The letters explained that the evidence must 
demonstrate a greater level of disability than previously 
assessed to establish an increased evaluation.  The letters also 
indicated that these findings could be supported by statements 
from the Veteran's doctor containing physical and clinical 
findings, the results of any laboratory tests or x-rays, and the 
dates of the examinations and tests.  The July 2008 letter also 
informed the Veteran of the specific rating criteria relevant 
here.

The foregoing letters plus the June 2006 Statement of the Case 
and January 2008 Supplemental Statement of the Case, adequately 
explained what evidence would warrant a higher rating.  Although 
the information contained the respective SOC and SSOC, as well as 
in the April 2004, June 2004 and July 2008 letters, were not 
provided prior to the rating decision on appeal, the Board finds 
that this did not result in any prejudice to the Veteran, as he 
has been allowed an opportunity to submit additional evidence 
(which he did).  Moreover, after this additional evidence was 
received the Veteran's claims were readjudicated.  Therefore, the 
Board finds that VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed, and any 
defect as to the manner and timing of the notice provided is 
harmless.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service and post-service treatment records have been obtained, 
and he has not indicated there are any additional records VA 
should seek on his behalf.  Additionally, in a correspondence, 
received by VA in October 2008, the Veteran withdrew his request 
for a hearing.  The Veteran has also been provided appropriate VA 
examinations related to his increased rating claims; 
nevertheless, as there is no competent medical evidence of record 
suggesting (i) a hernia disorder, (ii) an acquired psychiatric 
disorder or (iii) a joint pain disorder, to include bilateral 
shins hips and feet, are related to service or any service 
connected disorder, a medical examination is not required to 
assist the Veteran to establish this nexus.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); see also, 38 U.S.C.A. § 
5103(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
Further, the Board does not have notice of any additional 
relevant evidence, which is not of record.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain the evidence necessary to substantiate the 
Veteran's claims, and no further assistance to develop evidence 
is required.

Service Connection Claims

The Veteran presently seeks service connection for a hernia 
disorder, an acquired psychiatric disorder and a joint pain 
disorder, to include bilateral shins hips and feet.

	Applicable Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis or 
psychosis, is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed to 
have been incurred in-service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected disorder.  
See 38 C.F.R. § 3.310(a).  This regulation allows service 
connection for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability resulting 
from aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet.App. 439 (1995).  

	Hernia Disorder

The Veteran's service treatment record is absent any documented 
treatment and/or complaints of a hernia disorder, or any similar 
condition.  The Veteran's August 1986 enlistment examination, 
documents no abnormalities associated with the Veteran's abdomen 
and viscera, to include hernia, and on an August 1986 enlistment 
Report of Medical History, he denied any history of hernia.  
Also, no hernia disorder or similar condition was noted on the 
Veteran's February 1987 Medical Board separation examination 
report.  

An August 2003 VA treatment record documents the Veteran's post-
service treatment for a possible hernia disorder.  At that time, 
the Veteran reported right inguinal pain and swelling, which 
increased with extended periods of standing.  The VA medical 
professional diagnosed the Veteran with a right inguinal hernia 
and referred him to the VA surgery department.  However, as noted 
in an October 2003 VA surgical consultation report, upon 
examination, the VA surgeon specifically indicated "no hernia 
[was] present, although the external ring [was] enlarged."  The 
VA surgeon further opined that the Veteran's pain was secondary 
to an exercise related muscle strain (i.e., weight lifting).  

The Veteran was again treated for a possible hernia disorder in 
November 2005, as reflected in a VA treatment note.  At this 
time, the Veteran reported a 2-year history of "pain and 
bulging," which had increased in severity over the past few 
months.  An examination performed at this time revealed a left 
small inguinal/femoral.  Based on this diagnosis, the Veteran was 
referred for further consultation, and subsequently underwent 
surgery to treat this disorder.  Notably, none of the medical 
evidence of record opines, or suggests, that a hernia disorder is 
related to military service or any service connected disorder.  

		Analysis

As an initial matter, the Board has considered the Veteran's 
statements and opinion that his hernia disorder was caused, 
and/or related to, his military service and/or service connected 
disorder.  However, as the determinative issue is not within lay 
observation and the Veteran lacks the necessary medical training 
and expertise to provide a competent opinion on this matter, his 
statements alone insufficient to support the present claim.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

Moreover, any claim of experiencing hernia related symptoms on an 
ongoing basis is contradicted by the separation examination which 
reflects that examination at that time showed that no hernia was 
present, as well as by the complete lack of any medical evidence 
for many years after service, documenting any complaint or 
treatment for such symptoms.  Indeed, there is otherwise no 
indication that any hernia disorder or similar condition was 
diagnosed or treated for decades, at the earliest, following the 
Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  In 
addition, the history given by the Veteran in 2005 for treatment 
purposes in which he placed the onset of symptoms as being only 
two years earlier places the date of onset of such symptoms as 
being many years after service.  

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
Upon thoroughly reviewing the evidence of record, the Board finds 
that there is no competent medical evidence relating any current 
hernia disorder to military service or to any service connected 
disorder.  Initially, the Veteran's service treatment records 
contain no record of in-service hernia related complaints or 
treatment.  Moreover, an October 2003 VA consultation record 
reflects the VA surgeon's opinion that the Veteran's complaints 
were likely related to post-service exercise activity (i.e., 
weight lifting).  Accordingly, the greater weight of the evidence 
is against finding that the Veteran's current disability was 
caused by, or related to military service or any service 
connected disorder.  Therefore, as the preponderance of the 
evidence is against the service connection claim for a hernia 
disorder, the reasonable doubt doctrine is not for application, 
and the Veteran's appeal is denied.  See 38 U.S.C.A. § 5107(b).

	Acquired Psychiatric Disorder 

The Veteran's service treatment record documents no treatment, or 
complaints, related to any acquired psychiatric disorder.  The 
Veteran's August 1986 enlistment and February 1987 Medical Board 
separation examinations, documented no psychological 
abnormalities.  Further, on his August 1986 enlistment Report of 
Medical History, the Veteran denied any history of depression or 
excessive worry; or nervous trouble of any sort.  Significantly, 
the Veteran has not identified any record that would reflect the 
current presence of an acquired psychiatric disorder.  

The Board has considered the Veteran's assertions that his 
currently claimed acquired psychiatric disorder (claimed as 
"stress") was caused by pain associated with his service 
connected disorders.  See Veteran's Statement in Support of 
Claim, November 13, 2006.  Although competent to relay his 
account of psychological symptoms, as a lay person, the Veteran 
lacks the necessary medical training and expertise diagnosis a 
psychological disorder.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1131, 1336 (Fed. Cir. 2006).  Indeed, detection of a disorder of 
this nature requires sophisticated medical and diagnostic 
evaluations.  

In the present matter, no medical evidence of record indicates 
that the Veteran has any currently diagnosed acquired psychiatric 
disorder.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that a service 
connection claim must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is an 
absence of proof of the claimed disability, and therefore a basis 
upon which to establish service connection has not been 
presented.  Accordingly, the Veteran's service connection claim 
for an acquired psychiatric disorder is denied.

	Joint Pain Disorder, to Include Bilateral Shins, Hips and 
Feet

In the interest of clarity, the Board again notes that the 
Veteran's perfected appeal sought to establish (i) service 
connection for a joint and leg pain disorder and (ii) entitlement 
an increased disability rating for right and left knee disorders.  
Significantly, a January 2008 VA examiner, considering the 
Veteran's account of his bilateral knee disorder, the medical 
evidence of record and appropriate physical examination results, 
opined that the Veteran's bilateral lower extremity weakness, 
pain and decreased mobility were related to right and left knee 
disorders.  See "Diagnosis," VA Examination Report, January 14, 
2008.  The laws governing service connection do not authorize a 
separate grant of service connection for leg pain, which is a 
symptom of another disability, in this case, service connected 
right and left knee disorders; therefore, the following analysis 
will center on the Veteran's entitlement to service connection 
for a joint pain disorder, to include bilateral shins, hips and 
feet.  38 C.F.R. § 4.14 (the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided).  The question of entitlement 
to increased disability ratings for right and left knee disorders 
are addressed separately in this decision.  

The Veteran's August 1986 enlistment examination notes no 
abnormalities associated with his upper extremities, feet, lower 
extremities, spine or musculoskeletal system.  The Veteran also 
denied any history of (i) arthritis, rheumatism or bursitis or 
(ii) bone, joint or other deformity, on his enlistment Report of 
Medical History.  A November 1986 service treatment record 
reflects the Veteran's treatment for a left calf laceration, 
which a treatment record dated in the same month noted as 
resolving.  In January 1987, the Veteran sought treatment for 
left ankle pain and was diagnosed with a left ankle and ligament 
sprain; however, no further treatment record documents any 
related treatment for this disorder.  What is more, aside from 
knee disorders, no joint or leg disorders were documented on the 
Veteran's February 1987 Medical Board separation examination 
report.  

A June 2002 treatment record documents the Veteran's first post-
service treatment for shin and hip pain.  At this time, the 
Veteran reported the onset of these symptoms approximately 11-to-
12 months prior; however, no medical disorder was diagnosed 
related to his complaints.  At a November 2003 VA treatment, the 
Veteran was treated for hip related pain, but x-rays were normal, 
as were the results of a neurological examination.  Once more, 
the VA orthopedic surgeon diagnosed no disorder associated with 
the Veteran's symptoms.  In September 2004, the Veteran sought VA 
treatment for bilateral foot pain; nevertheless, no medical 
diagnosis was indicated.  Notably, none of the aforementioned 
treatment records, nor any others of record, suggest or opine 
that the Veteran's reported symptoms are related to any 
underlying medical diagnosis, military service or any service 
connected disorder.  

Without question, the Board has considered the Veteran's 
competent account of joint pain, to include bilateral shins, hips 
and feet, as his account of pain symptoms are within lay 
observation.  See Jandreau, 492 F.3d at 1376-1377; Buchanan, 451 
F.3d at 1336.  However, the Veteran does not have the medical 
training and expertise necessary to provide a competent medical 
diagnosis of any possibly underlying disorder, associated with 
the reported symptoms, or to relate the reported symptoms to a 
medical diagnosis/disorder.  Id.  

Given the competent medical evidence of record, the Board finds 
that service connection for a joint pain disorder, to include 
bilateral shins, hips and feet, is not warranted.  After a 
thorough review of the claims folder, the Board finds that no 
medical care provider has identified any pathology underlying the 
complaints of joint pain, to bilateral shins, hips and feet.  
Significantly, the existence of pain alone is not a disability 
for which service connection may be granted, and presently absent 
from the record is any competent evidence diagnosing any 
underlying joint pain disorder, to include bilateral shins, hips 
and feet.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (pain alone is not a disability for which service 
connection may be granted).  As there is no competent medical 
evidence of record diagnosing any medical condition related to a 
joint pain disorder, to include bilateral shins, hips and feet, 
the preponderance of the evidence weighs against the Veteran's 
service connection claim for this disorder, and the service 
connection claim is denied.  

Right and Left Knee Disorder Increased Rating Claims

Historically, a December 1997 rating action granted the Veteran 
service connection for a right and left knee disorders, assigning 
respective noncompensable ratings, effective July 22, 1997.  VA 
received the Veteran's present increased rating claim right and 
left knee disorders on September 23, 2003, and the RO denied this 
claim in a November 2004 rating action.  The Veteran filed a 
timely notice of disagreement and perfected an appeal to the 
Board, with respect to this rating action.  During the pendency 
of the Veteran's claim, a January 2008 rating action granted the 
Veteran separate 10 percent disability ratings, based on painful 
noncompensable limitation of flexion, effective January 14, 2008.  

	Background

The Veteran was provided an October 2004 VA examination, with 
respect to his increased rating claims.  During the examination 
interview, the Veteran reported bilateral knee popping, 
difficulty squatting and climbing, and stuffiness after prolonged 
sitting.  On physical examination, the Veteran's left and right 
knees exhibited no swelling, "good stability," and no weakness, 
fatigue or incoordination.  Additionally, right and left knee (i) 
flexion from zero-to-135 degrees and (ii) full extension, with no 
loss of range of motion due to repetitive testing due or pain, 
was documented.  Bilateral knee x-rays were within normal limits.  
Based on the Veteran's account of his disorder, the medical 
evidence of record and current examination finding, the VA 
examiner characterized the Veteran's examination as "normal,", 
and opined that the present bilateral knee disorder was likely 
mild and likely causing no "significant functional impairment of 
the knees."  

The Veteran was provided another VA examination in connection 
with his present claim, in January 2008.  At this examination, 
the examiner noted the Veteran's usage of a cane; impaired 
ability to stand; inability to walk more than a quarter mile; and 
antalgic gait.  The examiner further documented the presence of 
bilateral knee pain, stiffness, inflammation/tenderness and 
repeated effusion, but there was no evidence of weakness or 
episodes of locking.  The examination report also contains the 
examiner's notation of bilateral knee crepitation, clicks or 
snaps, and grinding, but no further joint abnormality.  During 
this examination, the examiner also reported that the Veteran had 
severe weekly right and left knee joint disease flare-ups, 
following such an episode the Veteran provided an account of (i) 
not being able to work the following day and (ii) being unable to 
stand walk or drive for any extended period of time.  At this 
time, right and left knee (i) flexion was from zero-to-30 
degrees, with pain at 10 degrees, and (ii) pain free extension 
was to zero degrees, with no additional loss of motion on 
repetitive testing.  Relying on the Veteran's account of his 
disorder, the medical evidence of record and current examination 
results, the examiner opined that the Veteran's right and left 
knee disorders had a significant effect on his occupational 
ability, resulting in (i) decreased mobility, (ii) difficulty 
lifting, carrying and reaching, (iii) "weakness or fatigue" and 
(iv) decreased lower extremity strength.  Moreover, the VA 
examiner indicated the Veteran's bilateral knee disorder severely 
impacted his ability to shop, travel, complete chores, exercise, 
participate in sports and recreational activities.  

Aside from these VA examination reports, the only medical records 
related to the Veteran's knees are treatment records associated 
with other conditions, dated as early as November 2003.  
Significantly, these records do not provide any notation of the 
level of limited right and/or left knee motion, if any, or any 
information related to the physical condition of his knees.  At 
most, these treatment records simply note the Veteran's account 
of bilateral knee pain, such as reflected in an August 2002 VA 
treatment record.

	Limitation of Flexion

Based on the evidence of record, prior to January 14, 2008, there 
is no evidence of right or left knee limitation of flexion to 45 
degrees or more, as to warrant the assignment of a compensable 
rating pursuant to Diagnostic Code 5260.  At the Veteran's 
October 2004 VA examination, left knee and right knee flexion was 
from zero-to-135 degrees, with no painful motion noted.  What is 
more, the examiner specifically stated that the Veteran had "a 
normal physical examination, [and a] normal x-ray examination of 
both knees."  The evidence record does document the Veteran's 
multiple complaints of bilateral knee pain, during the period 
under review, but there is no evidence any diagnosis of arthritis 
of either the left or the right knee, precluding the assignment 
of a rating based on painful non-compensable limitation of 
flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  
Therefore, in light of the evidence of record, prior to January 
14, 2008, compensable ratings for respectively service connected 
right knee and left knee disorders based on limitation of flexion 
are not warranted, and to this extent the Veteran's appeal is 
denied.  See Diagnostic Code 5260.  

On and after January 14, 2008, the Board finds that the evidence 
of record reflects limitation right and left knee flexion of 
sufficient severity to warrant the assignment respective 20 
percent ratings, and no more, for the Veteran's right and left 
knee disorders.  The January 2008 VA examination noted right and 
left knee flexion limited to 30 degrees, which presents 
sufficient limitation of flexion, as to warrant a 20 percent 
rating.  The Board acknowledges the notation at this examination 
of painful flexion beginning at 10 degree; however, the examiner 
did not note any right or left knee deformity, instability, or 
any muscle atrophy related to disuse.  See 38 C.F.R. §§ 4.40, 
4.45.  What is more, the January 2008 VA examination report 
further noted no evidence of right or left knee flexion limited 
to 15 degrees or less.  See 38 C.F.R. §§ 4.58, 4.59.  
Accordingly, the Board finds that the level of pain noted on 
flexion at the January 2008 VA examination is contemplated by 
Diagnostic Code 5260, and the rating presently assigned.  
Therefore, a 20 percent rating, and no more, is warranted, on and 
after January 14, 2008, for the Veteran's respective right knee 
disorder and left knee disorder, and to this extent, the appeal 
is granted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

In sum, the Board finds that a compensable rating for the 
Veteran's respective right and left knee disorders, based on 
limitation of flexion is not warranted, prior to January 14, 
2008.  Nevertheless, on and after January 14, 2008, separate 20 
percent ratings, and no more, are warranted for limitation of 
left and right knee flexion.



      Limitation of Extension

Upon thoroughly reviewing the evidence of record, the Board finds 
that at no time has the Veteran demonstrated sufficient right or 
left knee limitation of extension, as to warrant a compensable 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  At both 
the Veteran's October 2004 and January 2008 VA examinations, 
bilateral pain-free extension to zero degrees was noted.  
Essentially, there is no record reflecting limitation of right or 
left knee extension to 10 degrees or more.  Moreover, the record 
is clear, in its documentation of the absence of right or left 
knee arthritis.  As such, at no time does the evidence of record 
establish a basis for the assignment of a compensable rating, 
based on limitation of extension, for the Veteran's respectively 
service connected right and left knee disorders.  See 4.71a, 
Diagnostic Code 5003, 5010, 5261.  Therefore, to this extent the 
Veteran's appeal is denied.  

      Instability

The Board also finds, at no time during the period under review, 
does the evidence establish the Veteran's entitlement to a 
separate disability rating for right or left knee disorders, 
based on instability.  See 38 C.F.R. § 4.71a.  Diagnostic Code 
5257.  The October 2004 VA examination report documented no usage 
of a knee brace, or any similar device for stability, nor was 
tenderness or weakness associated with the medial and lateral 
aspects of the Veteran's right and left knee.  Although at the 
January 2008 VA examination the Veteran was noted as utilizing a 
cane at all times, the examiner specifically indicated the 
absence of any episodes of giving way, or instability.  What is 
more, at this January 2008 VA examination, both the Veteran's 
right and left knees were normal on ligament testing (i.e., 
Lachman's McMurray's tests).  In view of this, a separate 10 
percent evaluation under Diagnostic Code 5257, for instability is 
not warranted for any period under review, and to this extent, 
the appeal is denied.  

The Board has considered other possibly applicable Diagnostic 
Codes, but the evidence of record does not reflect any right or 
left knee ankylosis; symptomatic removal of the semilunar 
cartilage; impairment of the tibia and fibula; or Genu recurvatum 
necessary for consideration of other Diagnostic Codes.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact his service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the respective disability ratings that have 
been assigned contemplate the level of impairment reported by the 
Veteran and there is no aspect of the Veteran's disabilities that 
is not contemplated by the schedular criteria.  Moreover, there 
is no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, which is not contemplated in the ratings 
assigned, as to take this matter outside the norm and to warrant 
an extraschedular rating.  Once again, the Board, having 
considered both the Veteran's reports of impairment and the 
medical evidence of record, concludes that the rating schedule 
contemplates this loss of working time, due to exacerbations, 
which is commensurate with the Veteran's level of disability.  
See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  
For the aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).




Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Veteran contends that he is entitled to TDIU benefits.  
However, as outlined below, the preponderance of the evidence of 
record demonstrates that the Veteran is not unemployable as a 
result of his service connected disabilities.  As such, TDIU 
benefits are not warranted. 

VA regulations indicate that when a Veteran's schedular rating is 
less than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more disabilities, at 
least one disability shall be ratable at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 
40 percent disability," the following will be considered as one 
disability: (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) disabilities 
resulting from one common etiology; (3) disabilities affecting a 
single body system; (4) multiple injuries incurred in action; and 
(5) multiple disabilities incurred as a prisoner of war.  Id.

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b) for Veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-connected 
disabilities, but who fail to meet the percentage standards set 
forth in section 4.16(a).

Currently, the Veteran is service connected for a right knee 
disorder and a left knee disorder.  As addressed previously, the 
Board has denied the Veteran's claim for an increased compensable 
rating for the respective knee disorders, prior to January 14, 
2010, and granted respective 20 percent ratings for a right knee 
disorder and a left knee disorder, on and after January 14, 2010.  
For purposes of determining entitlement to TDIU, the Board finds 
it appropriate to consider the Veteran's service connected 
disabilities as one disability, since they are associated with 
both lower extremities.  

As prior to January 14, 2010, the Veteran's respective disorders 
were assigned noncompensable ratings, the combined rating for 
this period is zero percent.  On and after January 14, 2010, the 
Veteran's combined disability rating, remains below 60 percent.  
See 38 C.F.R. §§ 4.25, Table I, 4.26.  Therefore, at no time 
during the period under review has the Veteran met the threshold 
schedular requirements for an award of TDIU benefits, under 
38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards 
should refer to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of Veterans 
who are unemployable by reason of service- connected disabilities 
but who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The Veteran's service connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer 
this case for extra-schedular consideration.

The Board has reviewed the evidence to see if such referral is 
warranted here.  However, the evidence does not demonstrate that 
the Veteran is totally unemployable as a result of his service-
connected disabilities.  The October 2004 VA examination 
specifically noted that the Veteran was employed and that his 
physical examination was "normal."  The Board acknowledges that 
the January 2008 VA examination noted that right and left knee 
disorders had a significant effect on the Veteran's occupational 
abilities, but the examiner did not suggest, or opine, that these 
disorders rendered the Veteran unemployable.  What is more, at 
this January 2008 VA examination, the Veteran confirmed that he 
was currently employed, indicating that "bilateral knee 
flares...[prevented him from going to] work the following day," 
which is contemplated in the rating assigned for his right and 
left knee disorders.  Moreover, in a November 2006 statement, the 
Veteran specifically stated "...I don't work as much..." because of 
knee pain.  Nevertheless, the Board notes that the current 
bilateral 20 percent ratings contemplate a significant degree of 
industrial impairment.  As the Veteran has not been granted 
service connection for any other disorders, the evidence of 
record does not demonstrate that the Veteran is unable to 
maintain a gainful occupation by reason of service-connected 
disabilities.  In determining whether the Veteran is entitled to 
a TDIU rating, neither nonservice-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19.

The Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  Since the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C. § 5107(b) 
regarding reasonable doubt are not applicable.  The Veteran's 
claim of entitlement to TDIU benefits must be denied.


ORDER

Service connection for a hernia disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a joint pain disorder, to include 
bilateral shins, hips and feet, is denied.

An increased compensable rating for a right knee disorder, prior 
to January 14, 2008, is denied.

An increased compensable rating for a left knee disorder, prior 
to January 14, 2008, is denied.

A 20 percent rating, and no more, for right knee limitation of 
flexion is granted, on and after January 14, 2008, subject to the 
law and regulations governing the payment of monetary benefits.

A 20 percent rating, and no more, for left knee limitation of 
flexion is granted, on and after January 14, 2008, subject to the 
law and regulations governing the payment of monetary benefits.

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU) is denied.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


